Citation Nr: 0701264	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-14 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C. § 1151 
for residuals of testicular cancer, status post left 
orchiectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 8 to November 
12, 1975.

The matter presently on appeal comes to the Board of 
Veterans' Appeals (BVA or Board) from a March 2003 decision 
by the RO that denied the veteran's claim for compensation 
benefits under 38 U.S.C. § 1151 for residuals of testicular 
cancer, status post left orchiectomy.

In April 2004, the Board remanded a separate issue-
adjudicated by the VA Medical Center (VAMC) in Indianapolis, 
Indiana-involving the veteran's entitlement to treatment 
with dentures supplied by VA.  It is not clear from the 
record currently before the Board whether that issue has been 
resolved in the veteran's favor.  If it has not, the Board 
will consider the issue after the VAMC completes the 
development sought in the April 2004 remand and, if the claim 
remains denied, returns that matter to the BVA.

As for the matter presently before the Board-pertaining to 
the veteran's entitlement to compensation benefits under 
38 U.S.C. § 1151-the Board finds that that matter must be 
REMANDED for additional development.  VA will notify the 
veteran if further action is required.


REMAND

The veteran contends that VA failed to timely diagnose his 
testicular cancer.  He maintains, in essence, that the 
resulting delay in treatment caused him to suffer additional 
disability.  He seeks compensation under the provisions of 
38 U.S.C. § 1151.

The current version of 38 U.S.C. § 1151 (applicable to claims 
received by VA on or after October 1, 1997; see VAOPGCPREC 
40-97, 63 Fed. Reg. 31,263 (June 8, 1998)) provides, in 
pertinent part, that a veteran may be awarded compensation 
for additional disability, not the result of his willful 
misconduct, if the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by VA, either by a VA 
employee or in a VA facility as defined in 38 U.S.C.A. 
§ 1701(3)(A), and the proximate cause of the disability was 
(1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (2) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).  See also Additional 
Disability or Death Due to Hospital Care, Medical or Surgical 
Treatment, Examination, Training and Rehabilitation Services, 
or Compensated Work Therapy Program, 69 Fed. Reg. 46,426 
(Aug. 3, 2004) (now codified at 38 C.F.R. §§ 3.154, 3.358, 
3.361, 3.362, 3.363).

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal sources.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2006).  VA is also required to provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).

In the present case, resolution of the veteran's claim 
requires medical opinion evidence, both with respect to 
whether the veteran's VA care providers failed to exercise 
proper care in their treatment of the veteran and, if so, 
with respect to whether he suffered additional disability as 
a result.  Because no such evidence has been obtained, a 
remand is required.  38 C.F.R. § 19.9 (2006).

On remand, efforts should be undertaken to obtain records of 
any additional, relevant treatment the veteran may have 
received at the VAMC in Indianapolis, Indiana since the time 
that such records were last procured on March 22, 2005.  This 
is necessary in order to ensure that his claim is adjudicated 
on as complete a record as possible.  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged 
with constructive notice of medical evidence in its 
possession).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtain copies of records pertaining to 
any relevant treatment the veteran has 
received at the VAMC in Indianapolis, 
Indiana, since March 22, 2005, following the 
procedures set forth in 38 C.F.R. § 3.159.  
The evidence obtained, if any, should be 
associated with the claims file.

2.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an examination by an 
oncologist.  After examining the veteran, and 
reviewing the claims and associated VA 
medical records files, the examiner should 
provide an opinion as to each of the 
following questions:

a.  In terms of timely diagnosing the 
veteran's testicular cancer, did VA 
exercise the degree of care that would 
be expected of a reasonable health 
care provider?  Did VA fail to timely 
diagnose the veteran's testicular 
cancer as a result of carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar instance 
of fault on the part of VA, or an 
event not reasonably foreseeable?

b.  If VA failed to exercise the 
degree of care that would be expected 
of a reasonable health care provider, 
or otherwise failed to timely diagnose 
the veteran's testicular cancer as a 
result of carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of fault 
on the part of VA, or an event not 
reasonably foreseeable, did the 
veteran suffer additional disability 
as a result?  If so, please identify 
the additional disability suffered.

A complete rationale must be provided.

3.  Thereafter, take adjudicatory action on 
the veteran's claim for compensation benefits 
under 38 U.S.C. § 1151.  If the benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims and associated 
VA medical records files should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


